Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 7/8/2022, with respect to double patenting have been fully considered and are persuasive.  The rejection of 4/19/2022 has been withdrawn. 

Applicant’s arguments, see pages 7 to 11, filed 7/8/2022, with respect to 35 U.S.C 103 have been fully considered and are persuasive.  The rejection of 4/19/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
This office action is responsive to the amendment filed on 7/8/2022. As directed by the amendment: claims 1, 3, 5, and 6 have been amended; 14, 15, 16, 17, 18, and 19 claims have been added.  Thus, claims 1-19 are presently under consideration in this application.

REASONS FOR ALLOWANCE
Claims 1 to 19 are being allowed.
The following is an examiners statement of reasons for allowance:
	With respect to independent claim 1, the present invention is allowed over the prior art of record because the prior art does not show the claimed A rice gel production system for producing rice gel in a form of a gel which includes the pulverizing unit including: a first pulverizing unit configured to pulverize the cooked rice to make first pulverized rice, and a second pulverizing unit including an upper mill part and a lower mill part, the second pulverizing unit configured to pulverize the first pulverized rice discharged from the first pulverizing unit by causing the first pulverized rice to pass through a gap between the upper mill part and the lower mill part to make the rice gel, the pulverization of the second pulverizing unit being performed more finely as compared with pulverization performed by the first pulverizing unit.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to independent claim 1, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US 20140314941A1 Karwowski (hereinafter “Karwowski”)

The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising the pulverizing unit including: a first pulverizing unit configured to pulverize the cooked rice to make first pulverized rice, and a second pulverizing unit including an upper mill part and a lower mill part, the second pulverizing unit configured to pulverize the first pulverized rice discharged from the first pulverizing unit by causing the first pulverized rice to pass through a gap between the upper mill part and the lower mill part to make the rice gel, the pulverization of the second pulverizing unit being performed more finely as compared with pulverization performed by the first pulverizing unit as recited in independent claim 1.
          The closest prior art references of record are US 20140314941A1 Karwowski (hereinafter “Karwowski”).  While Karwowski does disclose A rice gel production system for producing rice gel in a form of a gel (abstract, whole grain rice shredded product solves the same problem though the material worked upon is different), the rice gel production system comprising: a cooking unit (pressure cooker 14; par. 11; par. 15; par. 35) configured to cook or steam raw-material rice to make cooked rice (par. 11; par. 15; par. 35; par. 37); a cooked rice conveyance unit (cooling conveyor 18; par. 52; par. 53); configured to convey the cooked rice from the cooking unit to a pulverizing unit (par. 43); and to make rice gel (par. 36 discloses “The rice may be cooked at effective temperatures and humidities that hydrate and at least substantially gelatinize the internal structure of the rice,” this means the cooked rice is already in gel form which would read on the claim language, and the working process done by the lump breaker, co-mill and separator only serve to make the rice gel particles smaller and more uniform further reading on the claim language of “make a rice gel”, while Karwowski further goes on to cook and season the product in steps 36, 40, and 42, the product of rice gel is created after shredder step 34 in fig. 2, it would have been obvious for a person of ordinary skill in the art prior to the earliest effective filing date of the instant application to interrupt the production steps of Karwowski to obtain a rice gel suitable for packaging after step 34 in figure 2, it would have been obvious to omit steps 36, 40, and 42 of Karwowski). Karwowski does not disclose the pulverizing unit including: a first pulverizing unit configured to pulverize the cooked rice to make first pulverized rice, and a second pulverizing unit including an upper mill part and a lower mill part, the second pulverizing unit configured to pulverize the first pulverized rice discharged from the first pulverizing unit by causing the first pulverized rice to pass through a gap between the upper mill part and the lower mill part to make the rice gel, the pulverization of the second pulverizing unit being performed more finely as compared with pulverization performed by the first pulverizing unit.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having the pulverizing unit including: a first pulverizing unit configured to pulverize the cooked rice to make first pulverized rice, and a second pulverizing unit including an upper mill part and a lower mill part, the second pulverizing unit configured to pulverize the first pulverized rice discharged from the first pulverizing unit by causing the first pulverized rice to pass through a gap between the upper mill part and the lower mill part to make the rice gel, the pulverization of the second pulverizing unit being performed more finely as compared with pulverization performed by the first pulverizing unit, thus independent claim 1 reads over the prior art of record and is considered to have allowable subject matter.

With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to independent claim 5, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US 20140314941A1 Karwowski (hereinafter “Karwowski”)

The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising wherein pulverizing the cooked rice includes: grinding the cooked rice to make first pulverized rice; and grinding the first pulverized rice to make the rice gel, the grinding of the first pulverized rice being performed more finely as compared with grinding of the cooked rice as recited in independent claim 5.
          The closest prior art references of record are US 20140314941A1 Karwowski (hereinafter “Karwowski”).  While Karwowski does disclose A rice gel production method for producing rice gel in a form of a gel (abstract, whole grain rice shredded product), the method comprising pulverizing cooked rice (par. 41; lump breaker 16 in par. 41The lump breaker may be used to break up any agglomerates from the pressure cooker, co-mill 30 par. 52 to break up large agglomerates, separator 32 par. 52 the separator 32 may be a rotary separator which can be used to make a final size reduction of the agglomerates prior to shredding, and shredder 34 par. 54 The shredder 34 may shred the rice into whole grain net-like sheets are meant to perform the same task as pulverizing) made by cooking or steaming raw-material rice (pressure cooker 14; par. 11; par. 15; par. 35) to make rice gel in the form of a gel (par. 36 discloses “The rice may be cooked at effective temperatures and humidities that hydrate and at least substantially gelatinize the internal structure of the rice,” this means the cooked rice is already in gel form and the working process done by the lump breaker already reading on the claim language, co-mill and separator only serve to make the rice gel particles smaller and more uniform further reading on the claim language of “make rice gel in the form of a gel”, while Karwowski further goes on to cook and season the product in steps 36, 40, and 42, the product of rice gel is created after shredder step 34 in fig. 2, it would have been obvious for a person of ordinary skill in the art prior to the earliest effective filing date of the instant application to interrupt the production steps of Karwowski to obtain a rice gel suitable for packaging after step 34 in figure 2, it would have been obvious to omit steps 36, 40, and 42 of Karwowski).  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 5, and since the prior art of record does not teach and render obvious of having wherein pulverizing the cooked rice includes: grinding the cooked rice to make first pulverized rice; and grinding the first pulverized rice to make the rice gel, the grinding of the first pulverized rice being performed more finely as compared with grinding of the cooked rice, thus independent claim 5 reads over the prior art of record and is considered to have allowable subject matter.

With respect to independent claim 6, the present invention is allowed over the prior art of record because the prior art does not show the claimed A rice gel production system for producing rice gel in a form of a gel which includes and the pulverizing unit configured to receive the cooked rice and grind the cooked rice to make the rice gel, wherein the pulverizing unit includes a plurality of pulverizing machines.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to independent claim 6, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US 20140314941A1 Karwowski (hereinafter “Karwowski”)

The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising and the pulverizing unit configured to receive the cooked rice and grind the cooked rice to make the rice gel, wherein the pulverizing unit includes a plurality of pulverizing machines as recited in independent claim 6.
          The closest prior art references of record are US 20140314941A1 Karwowski (hereinafter “Karwowski”).  While Karwowski does disclose A rice gel production system for producing rice gel in a form of a gel (abstract, whole grain rice shredded product), the rice gel production system comprising: a cooking unit (pressure cooker 14; par. 11; par. 15; par. 35) configured to cook or steam a raw-material rice to make cooked rice (par. 11; par. 15; par. 35; par. 37); a cooked rice conveyance unit configured to convey the cooked rice (cooling conveyor 18; par. 52; par. 53) and to make the rice gel (par. 36 discloses “The rice may be cooked at effective temperatures and humidities that hydrate and at least substantially gelatinize the internal structure of the rice,” this means the cooked rice is already in gel form and the working process done by the lump breaker reading on the claim language, co-mill and separator only serve to make the rice gel particles smaller and more uniform further reading on the claim language of “make the rice gel”, while Karwowski further goes on to cook and season the product in steps 36, 40, and 42, the product of rice gel is created after shredder step 34 in fig. 2, it would have been obvious for a person of ordinary skill in the art prior to the earliest effective filing date of the instant application to interrupt the production steps of Karwowski to obtain a rice gel suitable for packaging after step 34 in figure 2, it would have been obvious to omit steps 36, 40, and 42 of Karwowski), Karwowski does not disclose and the pulverizing unit configured to receive the cooked rice and grind the cooked rice to make the rice gel, wherein the pulverizing unit includes a plurality of pulverizing machines.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 6, and since the prior art of record does not teach and render obvious of having and the pulverizing unit configured to receive the cooked rice and grind the cooked rice to make the rice gel, wherein the pulverizing unit includes a plurality of pulverizing machines, thus independent claim 6 reads over the prior art of record and is considered to have allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763